SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14C-101) INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement BIOLARGO, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which investment applies: Aggregate number of securities to which investment applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Nature’s Best Solution BioLargo, Inc. INFORMATION STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES EXCHANGE ACT OF 1934 AND REGULATION 14C AND SCHEDULE 14C THEREUNDER To Our Stockholders: This Information Statement is being furnished to the stockholders of BioLargo, Inc., a Delaware corporation (the “Company”), in connection with the election of the directors of the Company by the written consent of holders of in excess of 50% of the voting rights of the Company. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE NOT REQUESTED TO SEND US A PROXY Only stockholders of record at the close of business on April 13, 2010 shall be provided a copy of this Information Statement. By Order of the Board of Directors, Dennis P. Calvert President and Chief Executive Officer April 30, 2010 La Mirada, California TABLE OF CONTENTS TO INFORMATION STATEMENT IN LIEU OF 2 OF BIOLARGO, INC. Page Election of Directors 3 Corporate Governance 5 Executive Compensation 7 Security Ownership of Certain Beneficial Owners and Management 14 Certain Relationships and Related Transactions 15 Principal Accountant Fees and Services 16 Report of Compensation Committee 17 Report of Audit Committee 19 Stockholder Proposals 21 Annual Report on Form 10-K 21 Other Matters 21 i INFORMATION STATEMENT IN LIEU OF 2 OF BIOLARGO, INC. NO VOTE OR OTHER ACTION OF THE COMPANY'S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY We are distributing this Information Statement (the “Information Statement”) to our stockholders in full satisfaction of any notice requirements the Company may have under Securities and Exchange Act of 1934, as amended, and applicable Delaware law. No additional action will be undertaken by the Company with respect to the receipt of written consents, and no dissenters’ rights with respect to the receipt of the written consents, and no dissenters’ rights under the Delaware General Corporation Law, are afforded to the Company’s stockholders as a result of the adoption of the resolutions contemplated herein. The Information Statement is being mailed or made available on our corporate website, www.biolargo.com, on or about April 30, 2010 to the holders of record at the close of business on April 13, 2010 (the “Record Date”), of the common stock of BioLargo, Inc., a Delaware corporation (the “Company”), in connection with action by written consent in lieu of an annual meeting to elect directors to the Board of Directors (the “Board”). The vote required to elect directors is the affirmative vote of the holders of a majority of the Company’s common stock.Each holder of common stock is entitled to one vote for each share of common stock held.The date for purposes of determining the number of outstanding shares of common stock and for determining stockholders entitled to vote is the close of business on the Record Date.As of the Record Date the Company had outstanding 43,510,642 shares of common stock. Members of the Board who collectively own or have voting authority for an aggregate 25,801,092 shares of the Company’s outstanding common stock (the “Consenting Stockholders”) intend to vote in favor of each of management’s nominees for directors. These stockholdings represent approximately 59.3% of the total outstanding common stock of the Company as of the Record Date, which will be sufficient to take the proposed action to elect the directors. Even though the Consenting Stockholders are themselves the nominees for directorship, they have the authority under Delaware law to vote in favor of themselves and to elect the nominees to the Board. The Company does not intend to solicit any proxies or consents from any other stockholders in connection with this action. Section 141(f) of the Delaware General Corporation Law (the “Delaware Law”) provides that any action which may be taken at any annual or special meeting of stockholders may be taken without a meeting and without prior notice if a consent in writing setting forth the action taken is signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to take such action. In order to eliminate the costs and management time involved in obtaining proxies and in order to effect the above actions as early as possible in order to accomplish the purposes hereafter described, the Board voted to utilize, and has obtained, the written consent of the Consenting Stockholders who own shares representing a majority of our common stock. The resolutions adopted in that written consent will not become effective before the date which is 20 days after this Information Statement is first mailed to stockholders. You are urged to read this Information Statement in its entirety for a description of the action taken by the Consenting Stockholders. Pursuant to Section 228(c) of the Delaware Law, we are required to provide prompt notice of the taking of the corporate action without a meeting to the stockholders of record who have not consented in writing to such action. This Information Statement is intended to provide such notice. No dissenters’ or appraisal rights under the Delaware Law are afforded to the Company’s stockholders as a result of the approval of the resolutions. 1 This Information Statement is being distributed pursuant to the requirements of Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The entire cost of furnishing this Information Statement will be borne by the Company. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our common stock held of record by them and will reimburse such persons for their reasonable charges and expenses in connection therewith. Our Annual Report for the year ended December31, 2009, on Form 10-K (the “10-K”) is being mailed or made available on the Internet to stockholders concurrently with this Information Statement. The 10-K is not to be regarded as proxy soliciting material or as a communication by means of which any solicitation of proxies is to be made. Our executive offices are located at 16333 Phoebe Avenue, La Mirada, California 90638 and our telephone number is (949)643-9540. 2 ELECTION OF DIRECTORS Composition of Board of Directors Our bylaws provide that the Board shall consist of not less than two and not more than seven directors. The Board currently consists of five members. The Board has fixed the size of the Board to be elected in 2010 at five members. There are no family relationships among any of our current directors, the nominees for directors and our executive officers. The Consenting Stockholders, consisting of (i) Kenneth Reay Code, who collectively beneficially owns more than a sufficient number of votes to cause the election of the entire Board himself and (ii) other members of the Board, intend to vote all shares of their common stock beneficially owned by them FOR the election of the nominees listed below. These nominees have been selected by the Board. All of the nominees are currently members of the Board. If elected, each nominee will serve until the annual meeting of stockholders to be held in 2011 (or action by written consent of stockholders in lieu thereof) or until his successor has been duly elected and qualified. In the event that a nominee is unable or declines to serve as a director at the time of the Annual Meeting, the present Board will fill any such vacancy. In the event that additional persons are nominated for election as directors, the Consenting Stockholders intend to vote all of their shares for the nominees listed below and against any such additional nominees. As of the date of this Information Statement, the Board is not aware of any nominee who is unable or will decline to serve as a director. The Board does not have a Nominating/Corporate Governance Committee primarily because capital constraints, the Company’s early operational state and the size of the current Board make constituting and administering such a committee excessively burdensome and costly. With respect to the nominees for election in 2010, every director of the Company participated in the decisions relating to the nomination of directors. Nominees for Election as Directors The following is certain information as of April 30, 2010 regarding the nominees for election as directors: Name Position Age DirectorSince Dennis P. Calvert President, Chief Executive Officer Chairman, and Director 47 June2002 Joseph L. Provenzano Vice President of Operations, Corporate Secretary and Director 41 June 2002 Gary A. Cox(1)(2) Director 48 May 2003 Dennis E. Marshall(1)(2)(3) Director 67 April2006 Kenneth R. Code Chief Technology Officer, Director 63 April 2007 Member of Audit Committee Member of Compensation Committee Chairman of Audit and Compensation committees 3 Biographical Information Regarding Directors and Nominees Dennis P. Calvert is our President, Chief Executive Officer and Chairman of the Board.Mr. Calvert was appointed a director in June 2002, and has served as President and Chief Executive Officer since June 2002, Corporate Secretary from September 2002 until March 2003, and Chief Financial Officer from March 2003 through January 2008. Mr.Calvert holds a B.A. in Economics from Wake Forest University, where he was a varsity basketball player on full scholarship. Mr.Calvert also studied at Columbia University and Harding University. He was an honor student in high school with numerous leadership awards. He is also an Eagle Scout. Mr.Calvert has an extensive entrepreneurial background as an operator, investor and consultant. From June 2002 to September 2002 he served as president of Med Wireless, Inc. In 1998 he was a founder, president and board member of Utelecom Communications, Inc. where he led the acquisition of four companies and secured a line of credit for $7.5 million. He was an investor and served as a manager of Beep for Free.com, LLC beginning in the year 2000, a consumer products and technology related company. Mr.Calvert resigned as the manager of Beep For Free.com, LLC in June 2002 and the company ceased operations in December 2002. Mr.Calvert was a founder and chairman of ZZYZX Technologies, Inc., a company that designed and produced high tech equipment. ZZYZX was sold in 2001. From 1990 to 1996 Calvert served as head of mergers and acquisitions for Medical Asset Management, Inc., a company that acquired and managed medical-related businesses. During his tenure he participated in more than 50 acquisitions and served in numerous positions with the company. Prior, he was a founder and officer of a medical recruiting and consulting firm named Merritt Hawkins and Associates from 1987 to 1990. Earlier, he was a top producing sales associate for a leading physician recruitment firm, Jackson and Coker, Inc. and served as a sales associate for Diamond Shamrock Chemicals Company from 1985 to 1986. Joseph L. Provenzano has been a director since June 2002, assumed the role of Corporate Secretary in March 2003, was appointed Executive Vice President of Operations in January 2008, was elected President of the Company’s wholly owned subsidiary, Odor-No-More, Inc., upon the commencement of its operations in January 2010. Mr. Provenzano began his corporate career in April 1988 as a Personnel Manager and Recruiter for First American Travel, a marketing company in Southern California. From June 1991 to September 1995 he worked as a technician within the Commercial and Residential security industry. From September 1995 to September 1996 he was employed by two major Southern California moving and storage companies as head of marketing. From September 1996 to April 2001 he owned a marketing company called Pre-Move Marketing Services (PMSA), offering advertising and direct marketing products for the moving and storage industry. From April 2001 to March 2003 he worked with an investment holding company to manage their mergers and acquisitions department, participating in more than 50 corporate mergers and acquisitions. Gary A. Cox has been a director since May 2003. Mr.Cox has more than 18 years in the healthcare field as consultant to hospitals and medical groups. Since March 2008, Mr. Cox has worked as the medical consultant for The Fortus Group, an executive search firm specializing in the dialysis industry. From January 2007 to March 2008, Mr. Cox worked as a corporate recruiter and recruitment manager for United PamAm Financial Corporation, a specialty finance company focused on the automobile industry. From December 2005 to January 2007, Mr.Cox was an executive search consultant with Management Recruiters International, an executive search firm specializing in the biotechnology industry. In addition, since 1995, he has also been providing search and consulting services to hospitals and clinics throughout the United States. Previously, Mr.Cox served for more than 10 years with firms in the UnitedKingdom in various executive recruiting, sales and marketing positions. He holds a technical degree in engineering from Leicester University in England. He was also a competitive athlete and played for a number of professional soccer (football) clubs in England in his early career. Dennis E. Marshall has been a director since April 2006. Mr. Marshall has over 35 years of experience in real estate, asset management, management level finance, and operations-oriented management. Since 1981, Mr.Marshall has been a real estate investment broker in Orange County, California, representing buyers and sellers in investment acquisitions and dispositions. From March 1977 to January 1981, Mr.Marshall was a real estate syndicator at McCombs Corporation as well as the assistant to the Chairman of the Board. While at McCombs Corporation, Mr.Marshall became the Vice President of Finance, where he financially monitored numerous public real estate syndications. From June 1973 to September 1976, Mr.Marshall served as an equity controller for the Don Koll Company, an investment builder and general contractor firm, at which Mr.Marshall worked closely with institutional equity partners and lenders. Before he began is career in real estate, Mr.Marshall worked at Arthur Young& Co. (now Ernst& Young) from June 1969 to June 1973, where he served as Supervising Senior Auditor and was responsible for numerous independent audits of publicly held corporations. During this period, he obtained Certified Public Accountant certification. Mr.Marshall earned a degree in Accounting from the University of Texas, Austin in 1966 and earned a Master of Science Business Administration from the University of California, Los Angeles in 1969. Mr.Marshall serves as Chairman of the Audit and Compensation Committees. Kenneth R. Code is the founder of IOWC Technologies, Inc. (“IOWC”). Mr.Code has been a director since April 2007 and also serves as our Chief Technology Officer. Mr.Code is our single largest stockholder. From December 2000 to present, Mr.Code has been the President of IOWC, a company which is engaged in the research and development of advanced disinfection technology, and from which the Company acquired the BioLargo technology in April 2007. From December 2000 through October 2003, Mr.Code also served as a director and Vice Chairman of BioLargo Technologies Inc., where he was engaged in pre-commercial efforts to seat inorganic disinfection technologies into the non-woven air-laid industry. Mr.Code has authored several publications concerning, and has filed several patent applications applying, disinfection technology. Mr.Code graduated from the University of Calgary, Alberta, Canada. 4 CORPORATE GOVERNANCE Our corporate website, www.biolargo.com, contains the charters for our Audit and Compensation Committees and certain other corporate governance documents and policies including our Code of Ethics. Any changes to these documents and any waivers granted with respect to our code of ethics will be posted at www.biolargo.com. In addition, we will provide a copy of any of these documents without charge to any stockholder upon written request made to Corporate Secretary, BioLargo, Inc., 16333 Phoebe Avenue, La Mirada, California 90638. The information at www.biolargo.comis not, and shall not be deemed to be, a part of this proxy statement or incorporated by reference into this or any other filing we make with the Securities and Exchange Commission (“SEC”). Director Independence The Board has determined that each of Messrs. Cox and Marshall is independent as defined under NASDAQ Marketplace rules. The Board has determined that none of Messrs.Calvert, Code or Provenzano is independent as defined under NASDAQ Marketplace rules. None of Messrs. Calvert, Code or Provenzano serves on any committees of the Board. Meetings of the Board The Board held three meetings and acted by written consent six times during 2009. Each of the incumbent directors attended all of the meetings of the Board and committees on which the director served in 2009. Each of our directors is encouraged to attend our annual meeting of Stockholders, when these are held, and to be available to answer any questions posed by stockholders to such director. Communications with the Board The following procedures have been established by the Board in order to facilitate communications between our stockholders and the Board: • Stockholders may send correspondence, which should indicate that the sender is a stockholder, to the Board or to any individual director, by mail to Corporate Secretary, BioLargo, Inc., 16333 Phoebe Avenue, La Mirada, California 90638. • Our Corporate Secretary will be responsible for the first review and logging of this correspondence and will forward the communication to the director or directors to whom it is addressed unless it is a type of correspondence which the Board has identified as correspondence which may be retained in our files and not sent to directors. The Board has authorized the Corporate Secretary to retain and not send to directors communications that: (a)are advertising or promotional in nature (offering goods or services), (b)solely relate to complaints by clients with respect to ordinary course of business customer service and satisfaction issues or (c)clearly are unrelated to our business, industry, management or Board or committee matters. These types of communications will be logged and filed but not circulated to directors. Except as set forth in the preceding sentence, the Corporate Secretary will not screen communications sent to directors. • The log of stockholder correspondence will be available to members of the Board for inspection. At least once each year, the Corporate Secretary will provide to the Board a summary of the communications received from stockholders, including the communications not sent to directors in accordance with the procedures set forth above. Our stockholders may also communicate directly with the non-management directors as a group, by mail addressed to Dennis E. Marshall, c/o Corporate Secretary, BioLargo, Inc., 16333 Phoebe Avenue, La Mirada, California 90638. Our Audit Committee has established procedures for the receipt, retention and treatment of complaints regarding questionable accounting, internal controls, and financial improprieties or auditing matters. Any of our employees may confidentially communicate concerns about any of these matters by mail addressed to Audit Committee, c/o Corporate Secretary, BioLargo, Inc., 16333 Phoebe Avenue, La Mirada, California 90638. 5 All of the reporting mechanisms are also posted on our corporate website, www.biolargo.com. Upon receipt of a complaint or concern, a determination will be made whether it pertains to accounting, internal controls or auditing matters and, if it does, it will be handled in accordance with the procedures established by the Audit Committee. Committees of the Board of Directors The Board has established an Audit Committee and a Compensation Committee. The Audit Committee meets with management and our independent public accountants to review the adequacy of internal controls and other financial reporting matters. Dennis E. Marshall served as Chairman of the Audit Committee during 2009 and continues to serve in that capacity. GaryA. Cox also serves on the Audit Committee. The Board has determined that Mr.Marshall qualifies as an “audit committee financial expert” as defined in Item401(h) of Regulation S-K of the Securities Exchange Act of 1934, as amended. The Audit Committee met five times during 2009. The Compensation Committee reviews the compensation for all of our officers and directors and affiliates. The Committee also administers our equity incentive option plan. Mr. Marshall served as Chairman of the Compensation Committee during 2009 and continues to serve in that capacity. Mr.Cox also serves on the Compensation Committee. The Compensation Committee met three times during 2009. The Board did not modify any action or recommendation made by the Compensation Committee with respect to executive compensation for the 2009 fiscal year. It is the opinion of the Compensation Committee that the executive compensation policies and plans provide the necessary total remuneration program to properly align their performance and the interests of our stockholders through the use of competitive and equitable executive compensation in a balanced and reasonable manner, for both the short and long term. We do not have a Nominating/Corporate Governance Committee primarily because of capital constraints, our early operational state and the size of our current Board make constituting and administering such a committee excessively burdensome and costly. The traditional responsibilities of such a committee are handled by the Board as a whole. With respect to the nominees for election in 2010, each of our directors participated in the decisions relating to the nomination of directors. The Board follows the written code of ethics that applies to its principal executive officers, principal financial officer, principal accounting officer or controller, or persons performing similar functions. Compliance with Section16(a) of the Exchange Act Section16(a) of the Securities Exchange Act of 1934 requires our directors, certain officers and persons holding 10% or more of the Company’s common stock to file reports regarding their ownership and regarding their acquisitions and dispositions of our common stock with the SEC. Such persons are required by SEC regulations to furnish the Company with copies of all Section16(a) forms they file. To our knowledge, based solely upon review of Forms 3, 4, and 5 (and amendments thereto) and written representations provided to us by executive officers, directors and stockholders beneficially owning 10% or greater of the outstanding shares, we believe that such persons filed pursuant to the requirements of the SEC on a timely basis, except that (i) Mr. Calvert did not timely make one filing on Form 4 with respect to an option to purchase common stock granted to himpursuant to the stock option plan approved by our stockholders in 2007 (the “2007 Plan”; see “Equity Compensation Plans – 2007 Equity Incentive Plan” below); (ii) New Millennium Capital Partners, LLC did not timely make one filing on Form 4 with respect to an option to purchase common stock; (iii) Mr. Cox did not timely make two filings on Form 4 with respect to an option to purchase common stock granted to himpursuant to the 2007 Plan; and (iv) Mr. Marshall did not timely make one filing on Form 4 with respect to an option to purchase common stock granted to himpursuant to the 2007 Plan. Prior to the filling of this Information Statement, Mr. Calvert, New Millennium Capital Partners, Mr. Cox and Mr. Marshall have made filings on Form 4 to report these transactions. 6 EXECUTIVE COMPENSATION Summary Compensation Table Name and Principal Position Year Salary Stock or Option Awards Non-Equity Plan Based Incentive Compensation All other Compensation Total Dennis P. Calvert, $ $ President and $ $ Chief Executive Officer Charles K. Dargan II, $ $ Chief Financial Officer $ $ Kenneth R. Code, $ $ Chief Technology Officer $ $ In 2008 the employment agreement for Mr. Calvert provided for a base salary of $197,200. During 2008, we made payments totaling $169,971 and the remaining balance of $27,229 was accrued and unpaid as of December 31, 2008. In 2009 the employment agreement for Mr. Calvert provided for a base salary of $216,832. During 2009, we made payments totaling $27,229 related to 2008 accrued salary and $123,668 related to 2009 accrued salary, and the remaining balance of $93,164 was accrued and unpaid as of December 31, 2009. See “Employment Agreements—Dennis P. Calvert” below for more details. Consists of health insurance premium reimbursements and automobile allowance payments. Mr. Dargan was retained as the Company’s Chief Financial Officer effective February 1, 2008. In 2008, the engagement agreement for Mr. Dargan provided for base compensation of $60,000. During 2008 we made payments totaling $48,000 and the remaining balance of $s12,000 was accrued and unpaid as of December 31, 2008. In 2009, Mr. Dargan’s engagement agreement provided for base compensation of $64,000, all of which was accrued and unpaid as of December 31, 2009. During 2009, we made a payment totaling $12,000 to Mr. Dargan related to 2008 accrued compensation, and the balance of $64,000 was accrued and unpaid as of December 31, 2009. See “Employment Agreements – Charles K. Dargan II” below for more details. In 2008 the employment agreement for Mr. Code provided for a base salary of $197,200. During 2008 we made payments of $186,365 and the remaining $10,835 was accrued and unpaid as of December 31, 2008. In 2009 the employment agreement for Mr. Code provided for a base salary of $216,832.During 2009, we made payments totaling $10,835 related to 2008 accrued salary and $85,073 related to 2009 accrued salary, and the remaining balance of $131,759 was accrued and unpaid as of December 31, 2009. 7 Employment Agreements Dennis P. Calvert We entered into an employment agreement dated as of April30, 2007 with Mr.Calvert (the “2007 Calvert Employment Agreement”). The previous employment agreement with Mr.Calvert, dated December11, 2002, was terminated. The 2007 Calvert Employment Agreement provides that Mr.Calvert will serve as our President and Chief Executive Officer, and receive (i)base compensation of $184,800 annually (with an automatic 10% annual increase); and (ii)a bonus in such amount as the Compensation Committee may determine from time to time. In addition, Mr.Calvert will be eligible to participate in incentive plans, stock option plans, and similar arrangements as determined by our Board. When such benefits are made available to our senior employees, Mr.Calvert is also eligible to receive heath insurance premium payments for himself and his immediate family, a car allowance of $800 per month, paid vacation of four weeks per year plus an additional two weeks per year for each full year of service during the term of the agreement up to a maximum of ten weeks per year, life insurance equal to three times his base salary and disability insurance. The 2007 Calvert Employment Agreement provides that Mr.Calvert will be granted an option (the “Option”) to purchase 7,733,259 shares of our common stock. The Option shall be a non-qualified stock option, shall be exercisable at $0.18 per share, shall be exercisable for ten years from the date of grant and shall vest over time as follows: First anniversary of the date of the Agreement Second anniversary of the date of the Agreement Third anniversary of the date of the Agreement Notwithstanding the foregoing, any portion of the Option which has not yet vested shall be immediately vested in the event of, and prior to, a change of control, as defined in the 2007 Calvert Employment Agreement. Consistent with the foregoing, the precise terms and conditions of the agreement evidencing the Option shall be as determined by the Board and/or the Compensation Committee. The 2007 Calvert Employment Agreement has a term of five years, unless earlier terminated in accordance with its terms. The 2007 Calvert Employment Agreement provides that Mr.Calvert’s employment may be terminated by the Company due to disability, for cause or without cause. “Disability” as used in the 2007 Calvert Employment Agreement means physical or mental incapacity or illness rendering Mr.Calvert unable to perform his duties on a long-term basis (i)as evidenced by his failure or inability to perform his duties for a total of 120days in any 360 day period, or (ii)as determined by an independent and licensed physician whom Company selects, or (iii)as determined without recourse by the Company’s disability insurance carrier. If Mr.Calvert’s employment is terminated for cause he will be eligible to receive his accrued base compensation and vacation compensation through the date of termination. If Mr.Calvert’s employment is terminated without cause, then he will be eligible to receive the greater of (i)one year’s compensation plus an additional one half year for each year of service since the effective date of the employment agreement or (ii)one year’s compensation plus an additional one half year for each year remaining in the term of the agreement. The 2007 Calvert Employment Agreement requires Mr.Calvert to keep certain information confidential, not to solicit customers or employees of the Company or interfere with any business relationship of the Company, and to assign all inventions made or created during the term of the 2007 Calvert Employment Agreement as “work made for hire”. 8 Kenneth R. Code As part of the completion of the acquisition of the BioLargo technology from IOWC, we entered into an Employment Agreement dated as of April30, 2007 with Mr.Code (the “Code Employment Agreement”). The Code Employment Agreement provides that Mr.Code will serve as our Chief Technology Officer, and receive (i)base compensation of $184,800 annually (with an automatic 10% annual increase); and (ii)a bonus in such amount as the Compensation Committee may determine from time to time. In addition, Mr.Code will be eligible to participate in incentive plans, stock option plans, and similar arrangements as determined by the Board. When such benefits are made available to our senior employees, Mr.Code is also eligible to receive heath insurance premium payments for himself and his immediate family, a car allowance of $800 per month, paid vacation of four weeks per year plus an additional two weeks per year for each full year of service during the term of the agreement up to a maximum of ten weeks per year, life insurance equal to three times his base salary and disability insurance. The Code Employment Agreement has a term of five years, unless earlier terminated in accordance with its terms. The Code Employment Agreement also provides that Mr.Code’s employment may be terminated by the Company due to disability, for cause or without cause. “Disability” as used in the Employment Agreement means physical or mental incapacity or illness rendering Mr.Code unable to perform his duties on a long-term basis (i)as evidenced by his failure or inability to perform his duties for a total of 120 days in any 360 day period, or (ii)as determined by an independent and licensed physician whom Company selects, or (iii)as determined without recourse by the Company’s disability insurance carrier. If Mr.Code’s employment is terminated for cause he will be eligible to receive his accrued base compensation and vacation compensation through the date of termination. If Mr.Code’s employment is terminated without cause, then he will be eligible to receive the greater of (i)one year’s compensation plus an additional one half year for each year of service since the effective date of the employment agreement or (ii)one year’s compensation plus an additional one half year for each year remaining in the term of the agreement. The Code Employment Agreement requires Mr.Code to keep certain information confidential, not to solicit customers or employees of the Company or interfere with any business relationship of the Company, and to assign all inventions made or created during the term of the Code Employment Agreement as “work made for hire”. In connection with the closing of the acquisition of the BioLargo technology and the execution of the Code Employment Agreement, Mr.Code was also elected to the Board of both BioLargo and our wholly-owned subsidiary, BioLargo Life Technologies, Inc. (“BLTI”). Charles K. Dargan II On February1, 2008, we engaged Charles K. Dargan, II to serve as our Chief Financial Officer for a term of one year, subject to earlier termination on 30days’ notice, and simultaneously Dennis P. Calvert resigned as our Chief Financial Officer. Mr.Calvert continued to serve as our Chief Executive Officer, President and a director. During the term of the agreement, Mr.Dargan will receive a fee of $4,000 per month, which amount will be increased to $8,000 or more in months during which we file our periodic reports with the Securities and Exchange Commission. In addition to the cash compensation specified above, the agreement calls for Mr.Dargan to be issued stock options over the term, as follows: • an option to purchase 50,000 shares of our common stock, granted on February1, 2008, at an exercise price equal to the closing price of a share of our common stock on the grant date, such option to vest in full 90days after grant; and • options to purchase 10,000 shares of our common stock, each such option to be granted on the last day of each month commencing April 2009 and ending January2010, provided that this Agreement has not been terminated prior to each such grant date, at an exercise price equal to the closing price of a share of our common stock on each grant date, each such option to be fully vested upon grant. 9 Mr.Dargan will be reimbursed for business expenses he incurs in connection with the performance of his services as our Chief Financial Officer. The agreement with Mr.Dargan also contains provisions regarding indemnification and arbitration of disputes. The one year agreement was mutually extended on the same terms for a one-year period to end January 31, 2010. On February 1, 2010, Mr.Dargan’s agreement was further extended for a one-year period effective February 1, 2010 (the “Extended Term”). During the Extended Term, Mr.Dargan will continue to receive a fee of $4,000 per month, which amount will be increased to $8,000 in months during which the Company files its periodic quarterly and annual financial reports with the Securities and Exchange Commission. In addition to the cash compensation specified above, Mr. Dargan will be issued stock options over the Extended Term. Each option will allow Mr. Dargan to purchase 10,000 shares of the Company’s common stock, and will be granted on the last business day of each month commencing February 2010 and ending January 2010, provided that his agreement has not been terminated prior to each such grant date, at an exercise price equal to the closing price of a share of the Company’s common stock on each grant date, each such option to be fully vested upon grant. Director Compensation Each director who is not an officer or employee of the Company receives an annual retainer of $40,000, paid in cash or shares of our common stock, in our sole discretion. In addition, the chairman of each board committee receives an additional $10,000, paid in cash or shares of common stock, in our sole discretion. Director Compensation for Fiscal Year 2009 Name FeesEarned or Fees Paid in Cash Stock orOption Awards Non-Equity Incentive Plan Compensation All Other Compensation Total Dennis E. Marshall $ $ $
